The plaintiff performed certain services for the defendant, as solicitor and proctor in the courts of the United States, and subsequently rendered a bill of such services to the defendant, in which he charged for those services, in gross, the sum of $150. The bill was dated *Page 392 
April 4, 1853, but when it was presented to the defendant did not appear. Subsequently, in December, 1853, this action was commenced for those services, on a quantum meruit, and on the trial the plaintiff proved those services to be worth about $500. The defendant gave in evidence the bill rendered by the plaintiff, in which the services were charged at $150, and insisted, before the referee, that the plaintiff could recover only that sum for those services. The referee decided otherwise, and defendant excepted. I am of opinion the referee decided correctly. The plaintiff's own estimate of the value of his services was high evidence against himself, and no doubt had its due weight given to it by the referee, but it was not in the nature of an estoppel to preclude the truth. Had the defendant paid the bill when presented, it would have been an accord and satisfaction of the services, although less than their real value. But the defendant chose to litigate, and the question of value of the services was open to proof as a question of fact. This is the only question of law raised in the case, and the judgment should be affirmed.
All the judges concurring,
Judgment affirmed.